DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of species H2AX in the reply filed on 10/25/2021 is acknowledged.
Claims 14-21 have been added.
Accordingly to species election, since the prior art (Reja, see below) also discloses the 53 BP1, therefore both species H2AX and 53BP1 are searched.
Claims 1-21 are pending and under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 1, last line, the term “tolerate” is not clear. The specification does not provide any criteria that one ordinary skilled in the art can determine to what extent of DNA damage is constituted as “toleration”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Reja “A study of mechanisms of genotoxicity in mammalian cells by retrovirus vectors intended for gene therapy” (Ph.D. Thesis published 2013; IDS)

The title for this thesis is ”A study of mechanisms of genotoxicity in mammalian cells by retrovirus vectors intended for gene therapy”.  Reja reviewed that retrovirus (RV) and lentivirus (LV) gene therapy vectors deliver therapeutic genes to mammalian cells by integrating their genome into host chromosome to provide the potential for permanent therapeutic gene expression. However, this integration can be oncogenic as shown by RV transduction of haematopoietic stem cells that led to leukaemia in animal models and in several patients in gene therapy trials. Apart from insertional mutagenesis (IM), genotoxicity may be caused by other factors including DNA damage following infection and integration and epigenetic effects related to incoming viral particles (Abstract). Thus, the safety of using retrovirus and lentivirus for in vitro gene therapy was investigated, particularly on the impact of genotoxicity (See Abstract and Introduction, page 1-2). Reja reviewed several models in evaluating genotoxicity induced by 

Although Reja does not explicitly teach using an individual sample (rather Reja uses cell line Mcf10a for experiments) for evaluation.

 Nevertheless it would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to apply the similar DNA damage assay (e.g. determining DSB) caused the retrovirus (RV or LV) as taught by Reja to evaluate the potential mutagenesis of the gene therapy employed by RV from a biological sample, e.g. blood, who is waiting for gene therapy with reasonable expectation of success. Applying research to real world clinical trial is a motivation to one ordinary skill in the art. Switching samples from cell line to blood sample merely involves routine practice and would have been within reasonable expectation to detect double strand breaks from the cells in the blood. 

As to the term “tolerate” DNA damage, assuming this term provides better protection, e.g. not significantly greater than that of control, it would have been prima facie obvious to one ordinary skilled to select better candidate, e.g. less DNA damage, for the gene transfer.  

With regard to claims 3-6, 10, 12, 14, 18, at page 38-39, Reja reviewed the importance of H2AX and its phosphorylated form for repairing DNA damage caused by DSB. Moreover, Reja also measure DSB by antibody immunoassay (See section 4.1.3, page 113-142). 

With regard to claim 11 and 19, Reja also reviewed the importance of phosphorylated 53 BP1 where 53BP1 is a nuclear protein which rapidly localizes to discrete foci followed by lesions in the cell. The evidence of involvement of 53BP1 in DNA DSBs is the localization of 53BP1 to the sites of DSB for repairing DNA after exposure to Ionizing radiation (see page 39-40). Reja also measured phosphorylated 53BP1 using antibody in evaluating DSB (See page 113-142 results).




With regard to claim 20-21, Reja measure transgene  -galactosidase to ensure success of a retrovirus transfection (See page 62-63). 


					Conclusion 

6.	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641